                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                       SOUTHERN DIVISION at LONDON

CASSIE ANN ESCANDON,                    )
                                        )
      Plaintiff,                        )        Civil Case No.
                                        )        6:18-cv-186-JMH
V.                                      )
                                        )
ANDREW SAUL, Commissioner               )           MEMORANDUM OPINION
of Social Security,1                    )               AND ORDER
                                        )
      Defendant.                        )

                            **   **    **   **    **

      Plaintiff Cassie Ann Escandon brings this action under 42

U.S.C.   §   405(g)   to   challenge    Defendant      Commissioner’s    final

decision denying Plaintiff’s applications for Social Security

Disability Insurance Benefits and Supplemental Security Income.

[DE 2]. The specific matters currently before the Court include

Plaintiff’s Motion for Summary Judgment [DE 11] and Defendant’s

Motion for Summary Judgment [DE 13]. Both matters are now ripe for

decision, and for the reasons discussed below, Plaintiff’s Motion

for Summary Judgment [DE 11] will be denied, and Defendant’s Motion

for Summary Judgment [DE 13] will be granted. Accordingly, the

Court will affirm the Commissioner’s decision, as it is supported

by substantial evidence.



1
  On June 17, 2019, Andrew Saul was sworn in as the Commissioner of Social
Security. When this action was filed, Nancy Berryhill was serving as Acting
Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal Rules of
Civil Procedure, Commissioner Saul is automatically substituted as a party.
                I. FACTUAL AND PROCEDURAL BACKGROUND

     On September 24, 2015, Plaintiff filed both a Title II

application for disability insurance benefits and a Title XVI

application   for    supplemental      security      income,   alleging     her

disability began on September 10, 2013. [Tr. 92-93, 220-26, 227-

35; 250]. At the time of Plaintiff’s alleged disability onset date,

she was 48 years old. [Tr. 66]. Plaintiff completed the ninth (9th)

grade, and her past relevant work was as a gas station attendant

and hotel clerk/housekeeper. [Tr. 251]. In Plaintiff’s application

materials, she initially alleged she was unable to work due to

chronic obstructive pulmonary disease (“COPD”), a heart problem,

diabetes,   high    blood   pressure,      high    cholesterol,      arthritis,

degenerative disc disease in the back and neck, numbness in arms

and legs, bad nerves, and neuropathy. [Tr. 66, 79, 250].

     On March 16, 2013, Plaintiff was diagnosed with right shoulder

bursitis. [Tr. 680]. On August 28, 2013, Plaintiff was admitted to

the hospital for COPD exacerbation and bilateral pneumonia. [Tr.

384-87].    Plaintiff’s     November       20,    2013   pulmonary     function

examination found mild COPD. [Tr. 442]. Plaintiff’s chest x-rays

from July 5, 2014 to June 10, 2015 showed findings compatible with

COPD. [Tr. 477, 480, 493, 494, 1001-02]. On December 5, 2016,

Plaintiff was again diagnosed with COPD exacerbation. [Tr. 1186].

     On November 29, 2014, Plaintiff was admitted to the hospital

and initially diagnosed with chest pain with typical and atypical

                                       2
features,     uncontrolled         hypertension,       chronic   pain,    moderately

controlled diabetes, and depression. [Tr. 445-47]. On November 30,

2014,    after   adjusting         Plaintiff’s    medications,      Plaintiff     was

discharged and diagnosed with chest pain, controlled hypertension,

and controlled diabetes. [Tr. 445-47]. Both May 12, 2014 and March

19, 2015, x-rays of Plaintiff’s lumbar spine showed a mild degree

of diffuse lumbar spondylosis, which Plaintiff’s orthopedist,

Kirpal S. Sidhu, M.D., treated with medication. [Tr. 485, 490,

1091-96, 1097, 1098-1104].

        In   addition    to    Plaintiff’s       recurring       issues    with   her

shoulder, COPD, diabetes, and back, Plaintiff continued seeking

treatment related to her coronary artery disease, which included

the insertion of stents in both July 2014 and July 2016. [Tr. 945,

1296-98]. Plaintiff’s April 2015, echocardiograph report showed

there was a “normal left ventricular size and function with no

segmental wall motion abnormalities” and “[e]jection fraction

[was] estimated at 65%.” [Tr. 632-33]. Plaintiff’s subsequent July

2016 echocardiograph report showed “[n]ormal left ventricular size

and function with mild anteroseptol hypokinesia,” “[e]jection

fraction      estimated       at     :60%,”      and     “[g]rade     I    diastolic

dysfunction.” [Tr. 1294]. As of February 11, 2017, Plaintiff’s

cardiologist, Srinivasa Appakondu, M.D., was continuing to treat

Plaintiff’s      heart   conditions      medically,       suspected       Plaintiff’s

“bilateral lower extremity leg pain [was] secondary to venous

                                          3
insufficiency,” and ordered a venous ultrasound, the results of

which are not found in the record. [Tr. 1274].

      Plaintiff also sought treatment related to her mental health.

However, on May 8, 2014, Plaintiff reported that since October

2013, the month after her alleged onset date, she had not been on

any medication for depression or anxiety. At that time, complaining

of “irritability and short temper” and describing her mood as “‘

not good,’” she expressed an interest in being on medication again

and claimed her symptoms had worsened since October 2013. [Tr.

959-60].

      On January 17, 2016, state agency psychological consultant

Lea Perritt, Ph.D., opined that Plaintiff’s affective and anxiety

disorders     were     not   severe,    and      Plaintiff’s    restriction   of

activities of daily living, difficulties in maintaining social

functioning,     and     difficulties       in    maintaining    concentration,

persistence, or pace were all mild. [Tr. 73-74]. On April 25, 2016,

state agency psychological consultant Dan Vandivier, Ph.D., opined

that Plaintiff’s affective and anxiety disorders were not severe,

but   while    Dr.     Vandivier   found         Plaintiff’s    restriction   of

activities of daily living to be mild, he also found Plaintiff to

have moderate difficulties in maintaining social functioning and

concentration, persistence, or pace. [Tr. 102-03]. Dr. Vandivier

further opined Plaintiff was not significantly limited at doing

the following: understanding, remembering, and carrying out very

                                        4
short and simple instructions; performing activities within a

schedule,      maintaining      regular    attendance,    and       being   punctual

within    customary      tolerances;      sustaining     an    ordinary      routine

without special supervision; working in coordination with or in

proximity to others without being distracted by them; making simple

work-related decisions; completing a normal workday and workweek

without       interruptions      from     psychologically       based       symptoms;

performing at a consistent pace without an unreasonable number and

length of rest periods; asking simple questions or requesting

assistance; accepting instructions and responding appropriately to

criticism from supervisors; being aware of normal hazards and

taking appropriate precautions; and traveling to an unfamiliar

place    or    using   public    transportation.       [Tr.    106-08,       124-26].

However, Dr. Vandivier found Plaintiff moderately limited at doing

the     following:     understanding,      remembering,       and    carrying    out

detailed instructions; maintaining attention and concentration for

extended      periods;   interacting       appropriately      with    the    general

public; responding appropriately to changes in the work setting;

and setting realistic goals or making plans independently of

others. [Tr. 106-08; 124-26]. Despite reporting a depressed and

anxious mood and auditory hallucinations, such as hearing music,

at times, Plaintiff’s medical records, from February 9, 2016 to

October 26, 2016, show she had a clear and coherent thought

process, no hallucinations, no delusions, no abnormal thought

                                          5
content, and no suicidal or homicidal ideation. [Tr. 1078-89, 1105-

06, 1109-11, 1113-19, 1121-23, 1124-44].

     On December 28, 2015, at the behest of the Kentucky Disability

Determination     Services,    William     R.   Rigby,   Ph.D.,   conducted   a

consultative examination of Plaintiff. [Tr. 1042-46]. Dr. Rigby

noted the following about Plaintiff: she “drove herself to the

exam;” her gait was normal; she “became very uncomfortable and

anxious during the session and her neck turned a bright red;” her

mood appeared “mildly depressed;” she had “[i]ntact concentration

and attention;” and she had “intact short-term and long-term

memory.”   [Tr.    1043-44].    Dr.    Rigby     diagnosed   Plaintiff    with

posttraumatic     stress   disorder,       depressive    disorder,   diabetes,

cardiac problems, degenerative disc disease, and “COPD by claimant

report” and assessed her to have a Global Assessment of Functioning

(“GAF”) score of sixty (60), indicating Plaintiff’s symptoms were

moderate. [Tr. 1046]; see also [Tr. 36]. Dr. Rigby opined, “The

claimant has mild impairment to understand, retain, and follow

simple instructions and mild impairment to sustain concentration

and persistence to complete tasks in normal time.” [Tr. 1046]. Dr.

Rigby further opined, “The claimant has marked impairment to

maintain social interactions with supervisors, friends, and the

public and marked impairment to adapt and respond to the pressures

of normal day-to-day work activity.” [Tr. 1046].



                                       6
     On May 18, 2016, Donna Sadler, M.D., a state agency medical

consultant, provided an opinion on Plaintiff’s Residual Functional

Capacity (“RFC”). [Tr. 104-06, 122-24]. Dr. Sadler found Plaintiff

had the following exertional limitations: occasionally lift or

carry twenty (20) pounds; frequently lift or carry ten (10) pounds;

and sit, stand, or walk six (6) hours in an eight (8) hour workday.

[Tr. 104, 122]. Dr. Sadler also found Plaintiff could occasionally

climb ladders, ropes, or scaffolds and frequently stoop and crawl.

[Tr. 105, 123]. Dr. Sadler further found Plaintiff should avoid

all exposure to hazards, such as machinery and heights, and avoid

concentrated exposure to extreme cold or heat, wetness, humidity,

fumes, odors, dusts, gases, and poor ventilation. [Tr. 105, 123].

     Plaintiff’s disability claims were denied initially and on

reconsideration. [Tr. 92, 93, 130, 131]. On June 29, 2017, the ALJ

held a hearing. [Tr. 46-65]. At the time of the hearing [Tr. 46-

65], Plaintiff was fifty-two (52) years old. As will be discussed

further herein, Plaintiff testified at the hearing. [Tr. 50-59].

     In addition to Plaintiff, vocational expert (“VE”) Betty Hale

testified. [Tr. 61-64]. VE Hale testified that a hypothetical

person   of   Plaintiff’s   age,   with   Plaintiff’s   education,   work

experience, and limitations, could not perform Plaintiff’s past

relevant work. [Tr. 62-63]. However, VE Hale testified that a

person such as Plaintiff could perform unskilled work as a small

products assembler, inspector/packager, grader, or sorter. [Tr.

                                    7
63]. VE Hale further testified that her testimony was consistent

with     the    Dictionary     of    Occupational       Titles     (“DOT”),      where

applicable, as the DOT does not contain sit/stand restrictions.

[Tr. 64].

        On September 14, 2017, an Administrative Law Judge (“ALJ”)

reviewed        the    evidence      of   record      and   denied       Plaintiff’s

application. [Tr. 26-45]. In denying Plaintiff’s application, the

ALJ     found    Plaintiff     had    the       following   severe      impairments:

“obesity,       degenerative      disc    disease,    neuropathy,       [COPD]    with

tobacco abuse, coronary artery disease with history of stenting,

history right shoulder bursitis, anxiety, and depression.” [Tr. 32

(citing 20 C.F.R. §§ 404.1520(c), 416.920(c))]. Despite the ALJ

finding Plaintiff had multiple severe impairments, the ALJ also

found Plaintiff had the RFC to perform light work, as defined in

20 C.F.R. §§ 404.1567(b), 416.967(b), with the following physical

limitations: occasional climbing of ramps and stairs; no climbing

of ropes, ladders, or scaffolds; occasional stooping, kneeling,

crouching, and crawling; occasional reaching overhead with right

upper extremity; occasional exposure to extreme heat, extreme

cold,    humidity,      and   pulmonary      irritants;     and   no    exposure    to

unprotected heights or dangerous moving machinery. [Tr. 34]. The

ALJ found Plaintiff’s mental limitations to be as follows: can

understand       and   remember     simple      instructions;     can   sustain    the

attention and concentration necessary to complete simple tasks

                                            8
with regular breaks every two hours; can occasionally interact

with supervisors and coworkers; cannot interact with the public;

and can adapt to routine work conditions and occasional workplace

changes that are gradually introduced. [Tr. 34].

      The ALJ, accepting the vocational expert’s testimony, found

Plaintiff was unable to perform her past relevant work as a gas

station attendant, which is classified as light but performed at

medium, and hotel housekeeper, which is classified as light but

performed    at    heavy.     [Tr.   38].      However,    again    accepting    the

vocational expert’s testimony, the ALJ determined there are other

jobs Plaintiff could perform in the national economy, such as a

small products assembler and inspector and hand packager, which

are   classified      as    light    and    unskilled,     and     Plaintiff     was,

therefore, found to not be disabled. [Tr. 39]. On May 9, 2018, the

Appeals Council denied Plaintiff’s request for review of the ALJ’s

September    14,    2017    decision      [Tr.   26-45],    which    rendered    the

decision [Tr. 26-45] final. [Tr. 1-6].

      Having exhausted her administrative remedies, on July 5,

2018, pursuant to 42 U.S.C. § 405(g), Plaintiff sought review

through an action in this Court. [DE 2]. On September 25, 2018,

Defendant filed an Answer [DE 9] contending, “Paragraph 6 of

Plaintiff’s       Complaint      states    legal    conclusions     to   which    no

responsive    pleading      is    required,”       and   “Plaintiff’s    Complaint

represents a Prayer for Relief to which no responsive pleading is

                                           9
required.” [DE 9, at 2]. To the extent that the Court deems a

response to Paragraph 6 of the Complaint [DE 2] necessary or the

Prayer for Relief is deemed to allege facts to which a response is

required, “the Defendant denies the allegations.” Id. Pursuant to

the Court’s September 26, 2018, Standing Scheduling Order [DE 10],

Plaintiff was directed to “move for summary judgment or judgment

on the pleadings within sixty (60) days.” [DE 10, at 2].

     As will be discussed further herein, on November 20, 2018,

Plaintiff filed the present Motion for Summary Judgment [DE 11],

with an accompanying Memorandum in Support [DE 11-1], arguing, in

summary, that the ALJ erred by failing to support his finding that

Plaintiff was not disabled with substantial evidence and by failing

to properly evaluate Plaintiff’s subjective complaints of pain.

[DE 11-1, at 2]. Responding to Plaintiff’s Motion for Summary

Judgment [DE 11], on December 20, 2018, Defendant filed a Motion

for Summary Judgment [DE 13] contending the ALJ’s decision [Tr.

26-45] should be affirmed because the ALJ’s decision [Tr. 26-45]

was supported by substantial evidence, and Plaintiff’s subjective

complaints were not supported by the record. [DE 13, at 8-13].

                      II. STANDARD OF REVIEW

     Pursuant to 42 U.S.C. § 405(g), a reviewing court “must affirm

the Commissioner’s conclusions absent a determination that the

Commissioner has failed to apply the correct legal standard or has

made findings of fact unsupported by substantial evidence in the

                                10
record.” Longworth v. Comm’r Soc. Sec., 402 F.3d 591, 595 (6th

Cir. 2005) (citations omitted). The scope of judicial review is

limited to the record itself, and the reviewing court “may not try

the case de novo, nor resolve conflicts in evidence, nor decide

questions of credibility.” Hogg v. Sullivan, 987 F.2d 328, 331

(6th Cir. 1993) (citations omitted).

      The Sixth Circuit has held that “substantial evidence exists

when a reasonable mind might accept the relevant evidence as

adequate to support a conclusion.” Warner v. Comm’r of Soc. Sec.,

375 F.3d 387, 390 (6th Cir. 2004) (citations omitted). The limited

nature of substantial evidence review prevents the reviewing court

from substituting its judgment for that of the ALJ. Rather, so

long as substantial evidence exists, the reviewing court should

affirm the ALJ’s decision “even if there is substantial evidence

in the record that would have supported an opposite conclusion.”

Longworth,    402   F.3d    at    595    (citations   omitted).      Substantial

evidence is “more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Rogers v. Comm’r

of   Soc.   Sec.,   486    F.3d   234,   241   (6th   Cir.   2007)    (citations

omitted).

      “In determining whether the Secretary's factual findings are

supported by substantial evidence, [the Court] must examine the

evidence in the record ‘taken as a whole . . . .’” Wyatt v.

                                         11
Secretary of Health and Human Services, 974 F.2d 680, 683 (6th

Cir. 1992) (citing Allen v. Califano, 613 F.2d 139, 145 (6th Cir.

1980)). Additionally, the Court “‘must take into account whatever

in the record fairly detracts from its weight.’” Wyatt, 974 F.3d

at 683 (citing Beavers v. Secretary of Health, Educ. & Welfare,

577 F.2d 383, 387 (6th Cir. 1978). “The substantial evidence

standard presupposes that there is a ‘zone of choice’ within which

the     [Commissioner]    may       proceed    without       interference    from   the

courts.” Felisky v. Bowen, 35 F.3d 1027, 1035 (6th Cir. 1994)

(citations omitted). “If the Secretary’s findings are supported by

substantial evidence, then we must affirm the Secretary’s decision

even though as triers of fact we might have arrived at a different

result.” Elkins v. Secretary of Health & Human Services, 658 F.2d

437, 439 (6th Cir. 1981).

                                    III. DISCUSSION

        Under the Social Security Act, the term “disability” means an

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months

.   .   .   .”   42   U.S.C.    §    423(d)(1)(A).       A    five-step     sequential

evaluation process is used to determine whether a claimant is

disabled. 20 C.F.R. § 404.1520; 20 C.F.R. § 416.920. In summary,

the five-step sequential evaluation process is as follows:

                                          12
     The first step is to determine whether the claimant is
     engaged in significant gainful activity. 20 C.F.R. §
     416.920(b). If not, the second step is to determine
     whether the claimant has a severe impairment, which is
     “any impairment or combination of impairments which
     significantly limits your physical or mental ability to
     do basic work activities.” § 416.920(c). If there is a
     severe impairment, the third step is to determine
     whether the impairment meets or exceeds the criteria of
     one of the listed impairments in Appendix 1. §
     416.920(d). If the claimant does not satisfy one of the
     listings, the [fourth step] is to determine whether the
     claimant's impairment prevents him from performing his
     past relevant work. § 416.920(e). If it does not, the
     claimant is found not disabled. [At the fifth step,]
     [i]f the impairment prevents a return to former work,
     the claimant's residual functional capacity must be
     determined, id., and it is then considered in
     conjunction with the claimant's age, work experience and
     education in order to ascertain whether the impairment
     or combination of impairments prevents the claimant from
     doing other work. § 416.920(f); see also Subpart P,
     Appendix 2, Tables 1–3.

Williamson v. Secretary of Health and Human Services, 796 F.2d

146, 149 (6th Cir. 1986); see also 20 C.F.R. § 404.1520; 20 C.F.R.

§ 416.920.

     The claimant “bear[s] the burden at step one of showing that

he is not working, at step two that he has a medically severe

impairment or combination of impairments, and at step four that

the impairment prevents him from performing his past work.” Bowen

v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). “[T]he Secretary bears

the burden of proof at step five, which determines whether the

claimant   is   able   to   perform   work   available   in   the   national

economy.” Id.

     Since the Parties’ cross Motions for Summary Judgment [DE 11;

                                      13
DE 13] concern the same facts, the Court will consider the Parties’

Motions [DE 11; DE 13] together. The issues presently before the

Court are whether the ALJ erred by failing to support his finding

that Plaintiff was not disabled with substantial evidence or by

failing to properly evaluate Plaintiff’s subjective complaints of

pain. [DE 11-1, at 2].

   A. WHETHER THE ALJ’S DECISION IS SUPPORTED BY SUBSTIANTIAL
                            EVIDENCE

       Federal     regulations   provide      that   the    Social     Security

Administration (“SSA”) makes disability determinations based on

“all    the   evidence     in    [the]    case    record.”    20     C.F.R.   §

404.1520(a)(3). Furthermore, the SSA is to “always consider the

medical opinions in [the] case record together with the rest of

the relevant evidence [they] receive.” 20 C.F.R. § 404.1527(b).

“In evaluating the intensity and persistence of [a claimant’s]

symptoms, [the SSA] consider[s] all of the available evidence from

[a claimant’s] medical sources and nonmedical sources about how [a

claimant’s] symptoms affect [them].” 20 C.F.R. § 404.1529(c)(1).

       Regarding how much weight the SSA gives medical opinions,

treating sources’ medical opinions are given controlling weight

“on the issue(s) of the nature and severity of your impairment(s)”

unless the treating sources’ medical opinions are not “well-

supported     by    medically    acceptable      clinical    and     laboratory

diagnostic techniques and [are] not [consistent] with the other


                                     14
substantial      evidence    in     your     case   record.”     20    C.F.R.   §

404.1527(c)(2).2 When a treating source’s opinion is not given

controlling weight, “the ALJ, in determining how much weight is

appropriate, must consider a host of factors, including the length,

frequency, nature, and extent of the treatment relationship; the

supportability and consistency of the physician's conclusions; the

specialization of the physician; and any other relevant factors.”

Rogers, 486 F.3d at 242 (citing Wilson, 378 F.3d at 544). “Unless

we give a treating source's medical opinion controlling weight

under paragraph (c)(2) of this section, we consider all of the

[previously mentioned] factors in deciding the weight we give to

any medical opinion.” 20 C.F.R. § 404.1527(c) (emphasis added).

Even   when   the     treating    source’s    opinion     is   not   entitled   to

controlling weight, there remains a rebuttable presumption “that

the    opinion   of    a   treating   physician      is    entitled    to   great

deference.” Id. (citing SSR 96-2p, 1996 WL 37188, at *4 (July 2,

1996) (“‘In many cases, a treating source's medical opinion will

be entitled to the greatest weight and should be adopted, even if

it does not meet the test for controlling weight.’”)). “[T]he ALJ

must provide ‘good reasons’ for discounting treating physicians'

opinions, reasons that are ‘sufficiently specific to make clear to

any subsequent reviewers the weight the adjudicator gave to the



2 Medical opinions for claims filed on or after March 27, 2017 will be evaluated
differently. 20 C.F.R. § 404.1520c; 82 Fed. Reg. 5844 (Jan. 18, 2017).

                                       15
treating   source's    medical    opinion   and      the   reasons   for   that

weight.’” Id. (quoting SSR 96-2p, 1996 WL 37188, at *5); see also

20 C.F.R. § 404.1527(c)(2) (“We will always give good reasons in

our notice of determination or decision for the weight we give

your treating source’s medical opinion.”).

     Generally, more weight is given to the medical opinion of an

examining source, such as Dr. Rigby, than to the medical opinion

of a non-examining source. 20 C.F.R. § 404.1527(c)(1). However,

“the nature of the examining relationship is but one factor that

bears on the weight to be given to a medical source opinion.”

Carter v. Colvin, 27 F. Supp. 3d 1142, 1151 (D. Col. 2014) (citing

20 C.F.R. § 404.1527(c)(1)). “[A]n administrative law judge is not

bound by an examining physician's opinion and must evaluate it in

the context of the expert's medical specialty and expertise,

supporting evidence in the record, consistency with the record as

a whole and other explanations regarding the opinion.” Ziegler v.

Astrue, 576 F. Supp. 2d 982, 996 (W.D. Wisc. 2008) (citing Haynes

v. Barnhart, 416 F.3d 621, 630 (7th Cir. 2005)). Furthermore, “[a]n

administrative   law   judge     can   reject   an   examining   physician's

opinion if his reasons for doing so are supported by substantial

evidence in the record.” Ziegler, 576 F. Supp. 2d at 996 (citing

Gudgel v. Barnhart, 345 F.3d 467, 470 (7th Cir. 2003)). “When the

record contains well supported contradictory evidence, even a

treating physician's opinion ‘is just one more piece of evidence

                                       16
for the administrative law judge to weigh.’” Ziegler, 576 F. Supp.

2d at 996 (quoting Hofslien v. Barnhart, 439 F.3d 375, 377 (7th

Cir. 2006)).

        “[S]tate agency medical consultants are considered experts

and their opinions may be entitled to greater weight if their

opinions are supported by the evidence.” Hoskins v. Commissioner

of Social Sec., 106 F. App’x 412, 415 (6th Cir. 2004) (citing 20

C.F.R. § 404.1527(f)(2)(i)). “Thus, under certain circumstances,

an ALJ may assign greater weight to a state agency consultant's

opinion than to that of a treating or examining source.” Miller v.

Commissioner of Social Sec., 811 F.3d 825, 834 (6th Cir. 2016)

(citing Soc. Sec. Rul. 96–6p, 1996 WL 374180, at *3; Blakley v.

Commissioner of Social Sec., 581 F.3d 399, 409 (6th Cir. 2009)).

“Such    circumstances    include     where   the     non-examining   source's

opinion ‘is based on a review of a complete case record.’” Miller,

811 F.3d at 834 (citing Soc. Sec. Rul. 96–6p, 1996 WL 374180, at

*3). “In short, ‘[a]n ALJ may reject the testimony of an examining,

but     non-treating     physician,    in     favor    of   a   nonexamining,

nontreating physician when he gives specific, legitimate reasons

for doing so, and those reasons are supported by substantial record

evidence.’” Lester v. Chater, 61 F.3d 821, 831 (9th Cir. 1995)

(citing Roberts v. Shalala, 66 F.3d 179, 184 (9th Cir. 1995)).

        In the present case, Plaintiff argues, “When the record in

the case is considered in its entirety, the combined effects of

                                       17
[Plaintiff’s] physical and mental impairments, reflect that she

could not perform a wide range of even sedentary work on a regular

and sustained basis. [DE 11-1, at 9]; see also Gayheart v. Comm’r

of Soc. Sec., 710 F.3d 365, 377 (6th Cir. 2013) (“But the ALJ does

not contend, and the record does not suggest, that Gayheart could

do any of these activities on a sustained basis, which is how the

functional     limitations     of    mental     impairments     are    to     be

assessed.”).    Plaintiff    further       argues,   “Th[e]   ALJ   failed    to

address the entirety of the medical evidence in determining the

claimant’s severe impairments and [RFC].” Id. “[A] denial of

benefits based upon an ALJ's improper calculation of a claimant's

residual functional capacity, a description of what the claimant

‘can and cannot do,’ must be reversed.” Webb v. Comm'r of Soc.

Sec., 368 F.3d 629, 631 (6th Cir. 2004) (quoting Howard v. Comm’r.

of Soc. Sec., 276 F.3d 235, 239 (6th Cir. 2002)).

     Here, Plaintiff agrees that she suffers from the severe

impairments found by the ALJ. [DE 11-1, at 9]. As previously

mentioned,     the   ALJ   found    the    following   severe   impairments:

“obesity,    degenerative    disc    disease,    neuropathy,    [COPD]      with

tobacco abuse, coronary artery disease with history of stenting,

history right shoulder bursitis, anxiety, and depression.” [Tr. 32

(citing 20 C.F.R. §§ 404.1520(c), 416.920(c))]. However, Plaintiff

asserts she also “suffers from additional impairments which the

ALJ has failed to set forth in his decision.” [DE 11-1, at 9].

                                      18
Specifically,     Plaintiff     argues,     “[Plaintiff’s]      own    testimony

establishes that she is disabled based on her inability to sit,

stand, or walk for only short periods and her inability to lift

any significant weight.” Id. at 9-10.

        Plaintiff posits that “[she] has numerous medical records

establishing her on-going treatment for these problems and the ALJ

failed to properly address the entirety of the medical evidence in

making    his   assessments.”    Id.   at    10.    Particularly,      Plaintiff

claims, “[T]he ALJ erred as a matter of law by failing to properly

assess her mental condition and by disregarding the Consultative

Exam performed by Dr. William Rigby.” Id. The ALJ noted Dr. Rigby’s

findings, which were previously described herein, and gave “mixed

weight” to Dr. Rigby’s opinions [Tr. 1042-46]. [Tr. 36]. First,

“[t]o the extent that Dr. Rigby notes only modest limitations in

the claimant’s understanding and remembering simple instructions

and sustaining attention and concentration, the [ALJ] gives his

opinion    some   weight   because     it   is   consistent     with    clinical

observations contained in the associated report and summarized

above.” [Tr. 36]. Second, “to the extent that Dr. Rigby opines

marked limitations in interacting with others and adapting to work,

the [ALJ] gives the opinion no more than marginal weight because

these    assessments   appear    to    be   based    on   the   statements    of

[Plaintiff] rather than Dr. Rigby’s clinical observations, which

contain essentially normal findings.” [Tr. 36]. Additionally, the

                                       19
ALJ found, “[T]he claimant has had only modest mental health

treatment with typical medications and some counseling that lasted

only part of 2016.” [Tr. 36]. Third, “[t]he GAF score [was] given

partial weight [because] it provides only a general description of

the claimant’s functioning but does not identify specific work-

related limitations.” [Tr. 36].

     Plaintiff’s argument appears to be limited to the ALJ’s

finding that part of Dr. Rigby’s opinion [Tr. 1042-46] be given

marginal   weight.   [DE   11-1,   at   10].    Specifically,   Plaintiff

asserts, “The ALJ disregarded Dr. Rigby’s findings by determining

that Dr. Rigby would only be given marginal weight [] ‘because

these assessments appear to be based on the statements of the

claimant rather than Dr. Rigby’s clinical observations, which

contain essentially normal findings.’” Id. Then, Plaintiff argues,

“The ALJ went on to assess applicable restrictions based solely on

the non-examining consultative opinions. These opinions were given

prior to the record being complete in regard to the Plaintiff’s

psychological conditions and were prior to the consultative exam

given by Dr. Rigby.” Id. at 10-11.

     However,   Plaintiff’s    statement       that   “the   non-examining

consultative opinions . . . were prior to the consultative exam by

Dr. Rigby” is inaccurate. Id. In fact, Dr. Rigby’s exam occurred

on December 28, 2015, and state agency psychological consultant

Dr. Vandivier and state agency medical consultant Dr. Sadler’s

                                   20
opinions, which the ALJ gave preponderant weight, [Tr. 37], were

not given until April 25, 2016 and May 18, 2016, respectively.

[Tr. 102-03, 106-08, 122-24, 124-26, 104-06, 1042-46]. In giving

Drs. Vandivier and Sadler’s opinions preponderant weight, the ALJ

summarized   their   findings   and     found,   “[Dr.   Vandivier’s

psychological] opinion is given preponderant weight because it is

consistent with the record as a whole showing some treatment but

primarily conservative treatment with medication and only a brief

period of counseling,” and Dr. Sadler’s medical opinion is given

“preponderant weight . . . because it is consistent with the

medical evidence of record showing past treatment for coronary

artery disease and COPD but also medical imaging showing only mild

abnormalities in the claimant’s spine that have been managed with

prescription medication.” [Tr. 37]. The evidence in the record,

previously discussed herein, including VE Hale’s testimony [Tr.

61-64], supports the ALJ’s reasoning to rely on Drs. Vandivier and

Sadler’s opinions, [Tr. 104-06, 106-08, 122-24, 124-26], that

while Plaintiff had multiple severe impairments, they were able to

be managed with medication, and Plaintiff could perform light work

with certain physical and mental limitations. Lester, 61 F.3d at

831 (citing Roberts, 66 F.3d at 184).

     Additionally, aside from insisting her own testimony and the

medical records in this case support her claims, both of which she

only generally cites, Plaintiff provides no evidence to support

                                21
her arguments that she “is unable to perform any type of lifting,

sitting, standing, or walking for any extending period of time”

and unable to perform even light work, therefore rendering her

disabled. [DE 11-1, at 11]. As correctly asserted by Defendant,

“Plaintiff has not met her burden [to prove she is disabled].” [DE

13, at 10 (citing Ferguson v. Comm’r of Soc. Sec., 628 F.3d 269,

275 (6th Cir. 2010); 20 C.F.R. § 404.1512(a) (“In general, you

have to prove to us that you are . . . disabled.”)).

     Moreover, pursuant to 20 C.F.R. § 404.1527(c)(3), “The more

a medical source presents relevant evidence to support a medical

opinion, particularly medical signs and laboratory findings, the

more weight we will give that medical opinion. The better an

explanation a source provides for a medical opinion, the more

weight we will give that medical opinion.” See also Buxton v.

Halter, 246 F.3d 762, 773 (6th Cir. 2001) (quoting Cohen v.

Secretary of Health & Human Servs., 964 F.2d 524, 528 (6th Cir.

1992) (“the ALJ ‘is not bound by conclusory statements of doctors,

particularly where they are unsupported by detailed objective

criteria and documentation.’”)); Cutlip v. Sec’y of Health & Human

Servs., 25 F.3d 284, 287 (6th Cir. 1994) (citing Young v. Secretary

of Health & Human Servs., 925 F.2d 146, 151 (6th Cir. 1990)

(“[Treating physicians’] opinions are only accorded great weight

when they are supported by sufficient clinical findings and are

consistent with the evidence.”)). “Generally, the more consistent

                                22
a medical opinion is with the record as a whole, the more weight

we will give to that medical opinion.” 20 C.F.R. § 404.1527(c)(4).

     Not only was Dr. Rigby’s opinion that Plaintiff was markedly

limited in interacting with others and adapting to work not

supported by any presented evidence other than Plaintiff’s own

statements, Plaintiff’s subsequent mental health treatments did

not find her to be as limited as Dr. Rigby suggested. Moreover, as

the ALJ correctly observed, Dr. Rigby’s own observations did not

correspond to Plaintiff’s statements. Specifically, other than Dr.

Rigby’s   notes   about   what   Plaintiff   reported    and   Dr.   Rigby’s

observation   that   “[s]ocial    interactions   in     this   session   are

unremarkable,” there is nothing noted in Dr. Rigby’s opinion that

supports finding Plaintiff to be markedly impaired in interacting

with others and adapting to work. [Tr. 1042-46]. After reviewing

the whole record, the Court finds there is substantial evidence to

support the ALJ’s decision to accord Dr. Rigby’s opinion [Tr. 1042-

46], no more than marginal weight, insofar as it pertains to Dr.

Rigby’s opinion that Plaintiff was markedly limited in interacting

with others and adapting to work, due to his opinion being based

solely on Plaintiff’s own statements.

  B. WHETHER THE ALJ PROPERLY EVALUATED PLAINTIFF’S SUBJECTIVE
                       COMPLAINTS OF PAIN

     Plaintiff also argues the ALJ failed to properly evaluate his

subjective complaints of pain. [DE 11-1, at 11-13]. During the


                                    23
June 29, 2017, hearing, Plaintiff further testified that while

working as a gas station attendant, she operated the cash register,

turned on the gas pumps, stocked shelves, lifted or carried up to

ten (10) pounds, and cleaned. [Tr. 50-51]. Regarding Plaintiff’s

work as a hotel housekeeper, she testified that she cleaned rooms,

lifted or carried more than twenty (20) pounds, mopped, bent and

stooped a lot, stayed on her feet for eight (8) to ten (10) hours

a day, pushed a cart, moved furniture that weighed more than twenty

(20) pounds, flipped mattresses, and stopped working when she had

a heart attack in 2013. [Tr. 51, 57-59]. Plaintiff testified she

was able to lift or carry ten (10) pounds and could stand for five

(5) minutes before needing to sit down. [Tr. 56]. Plaintiff also

testified that her daughter cooks, cleans, does the household

chores, and grocery shops, Plaintiff does not attend church, civic

groups, or community organizations, and Plaintiff has no hobbies

or activities, aside from watching television and reading books.

[Tr. 56-57]. Lastly, Plaintiff testified her medication caused her

side effects, such as sleepiness, drowsiness, and upset stomach.

[Tr. 59].

     Plaintiff now argues that the ALJ “failed to properly assess

the entirety of the medical evidence including all these additional

medical problems which are resulting in additional levels of pain

for [Plaintiff].” [DE 11-1, at 13]. In support, Plaintiff claims

she has a further decreased tolerance to perform any type of

                                24
physical activity, including sitting, standing, or walking as well

as psychological issues. Id. Plaintiff also blanketly states that

“[t]here is new information that is based upon the objective

medical findings from the medical records, including diagnostic

testing, as well as the consultative exam” and her “testimony

regarding pain level is uncontradicted in the record.” Id. Notably,

Plaintiff neither states what exact testimony is uncontradicted

nor recounts how her testimony is supported by the medical evidence

in the record.3

        Regardless,   Defendant    disagrees   with   Plaintiff,    arguing,

“[S]ubstantial evidence supports the ALJ’s finding that the record

did not include objective findings or other record evidence that

would    support   Plaintiff’s     argument    that   she   was   subject   to

disabling symptoms.” [DE 13, at 11]. Defendant further contends,

“[T]he    ALJ’s    analysis   of   Plaintiff’s    symptom    complaints     is

entitled to particular deference from this Court.” Id. (citing

Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 476 (6th Cir. 2003)).

Finally, Defendant contends, “Plaintiff’s overall physical and

mental health treatment records through the date of the ALJ’s

decision detract from Plaintiff’s claims of disabling symptoms.”



3Plaintiff relies on Social Security Ruling (“SSR”) 96-7p, which interpreted
SSA Regulation, 20 C.F.R. § 404.1529, in setting forth a two-step process for
evaluating subjective complaints. [DE 11-1, at 12]. Plaintiff implies that SSR
96-7p required the ALJ to make a finding on the credibility of Plaintiff’s
statements. Id. at 11-12. However, as correctly noted by Defendant, [DE 13, at
11 n. 5], SSR 96-7p was superseded by SSR 16-3p.

                                     25
[DE 13, at 12 (citing Curler v. Comm’r of Soc. Sec., 561 F. App’x

464,    475    (6th   Cir.      2014)   (unpublished)      (“Curler's     testimony

describing her back pain contrasted starkly with the medical

evidence.”)).

       When    evaluating       a   disability    claim    for   social    security

purposes, the claimant's pain should be considered. Kirk v. Sec.

of Health and Human Servs., 667 F.2d 524, 538 (6th Cir. 1981).

Both the SSA and the Sixth Circuit have guidelines for analyzing

a claimant's subjective complaints of pain. The SSA regulations

are    set    forth   in   20    C.F.R.   §    404.1529.   The   Sixth    Circuit's

guidelines for evaluating a claimant's assertions of disabling

pain are set forth in Duncan v. Sec'y of Health & Human Servs.,

801 F.2d 847, 853 (6th Cir. 1986). The Sixth Circuit laid out these

guidelines as follows:

       First, we examine whether there is objective medical
       evidence of an underlying medical condition. If there
       is, we then examine: (1) whether objective medical
       evidence confirms the severity of the alleged pain
       arising from the condition; or (2) whether the
       objectively established medical condition is of such a
       severity that it can reasonably be expected to produce
       the alleged disabling pain.

Id.    In Duncan, the Sixth Circuit explicitly noted that the test

“does not require . . . ‘objective evidence of the pain itself.’”

Id. (quoting Green v. Schweiker, 749 F.2d 1066, 1071 (3d Cir.

1984)). However, as the Sixth Circuit clarified in Felisky, “[b]oth

the SSA standards and the Duncan test require objective medical


                                          26
evidence showing an underlying medical condition.” 35 F.3d at 1038–

39 (emphasis added).

     In the instant case, the ALJ found Plaintiff’s medically

determinable impairments could reasonably be expected to produce

the alleged symptoms. [Tr. 35]. However, the ALJ further found

that Plaintiff’s statements concerning the intensity, persistence,

and limiting effects of her symptoms are inconsistent with the

medical evidence and other evidence in the record. [Tr. 35]; see

also 20 C.F.R. § 404.1529(c)(4). The ALJ’s finding is supported by

substantial evidence in the record.

     In particular, the ALJ found Plaintiff’s testimony that her

right shoulder bursitis made her unable to “lift her arm up high

enough to put a shirt over her head” was not supported by the

medical   evidence,    which   “does      not   document      any    significant

treatment for the claimant’s right shoulder symptoms since the

alleged onset date. [Tr. 36, 680]. The ALJ further noted that while

Plaintiff   “reported    sometimes     hearing       music,    mental     status

examinations   were   otherwise   well      within    normal        limits,”   she

“maintained average eye contact and had clear speech, and she

demonstrated a clear and coherent thought process with no abnormal

thought content.” [Tr. 36]; see also [Tr. 1078-89, 1105-06, 1109-

11, 1113-19, 1121-23, 1124-44].

     The ALJ's evaluation of Plaintiff’s testimony is entitled to

deference by this Court. Cruse v. Comm'r of Soc. Sec., 502 F.3d

                                     27
532, 542 (6th Cir. 2007). As previously stated, “The Court may not

re-weigh the evidence and substitute its own judgment for that of

the Commissioner merely because substantial evidence exists in the

record to support a different conclusion.” Putman v. Astrue, 2009

WL 838155, at *5 (E.D. Tenn. Mar. 30, 2009). So long as the ALJ

cited substantial evidence to support his conclusions, this Court

may not re-evaluate his determinations. Ulman v. Comm'r of Soc.

Sec., 693 F.3d 709, 714 (6th Cir. 2012).

       When   considering   all   medical      evidence     and     Plaintiff’s

personal testimony regarding her activities, the ALJ properly

evaluated Plaintiff’s subjective complaints of pain. Because the

ALJ’s evaluation is supported by substantial evidence, it is

entitled to deference. Thus, remand is unwarranted.

                             IV. CONCLUSION

       The ALJ’s analysis of the evidence, treatment notes, and

medical opinions, along with her explanations for discounting Dr.

Rigby’s   opinion   [Tr.    1042-46]     and   giving     the     state   agency

consultants’     opinions   preponderant       weight     were    sufficiently

specific to explain the weight given to Dr. Rigby’s opinion [Tr.

1042-46]. See Rogers, 486 F.3d at 242 (quoting SSR 96-2p, 1996 WL

37188, at *5). Even if the Court may have given Dr. Rigby’s opinion

[Tr. 1042-46] different weight than the ALJ, the ALJ’s decision

[Tr.   26-45]   must   be   affirmed     because   it     was     supported   by

substantial evidence, and she provided good reasons for according

                                    28
Dr. Rigby’s opinion [Tr. 1042-46] no more than marginal weight,

insofar as it pertains to Dr. Rigby’s opinion that Plaintiff was

markedly limited in interacting with others and adapting to work.

Longworth, 402 F.3d at 595 (citations omitted); Kyle v. Comm’r of

Soc. Sec., 609 F.3d 847, 854-55 (6th Cir. 2010) (“Even if this

Court might have reached a contrary conclusion of fact, the

Commissioner’s decision must be affirmed so long as it is supported

by substantial evidence.”).

     For the foregoing reasons, the Court, having found no legal

error on the part of the ALJ and that her decision is supported by

substantial evidence,

     IT IS ORDERED as follows:

     (1) Plaintiff’s Motion for Summary Judgment [R. 11] is DENIED;

     (2) Defendant’s Motion for Summary Judgement [R. 13] is

GRANTED;

     (3) Defendant Commissioner’s decision denying Plaintiff’s

disability claim is AFFIRMED;

     (4) This matter is DISMISSED and STRICKEN FROM THE COURT’S

ACTIVE DOCKET; and

     (5) Judgment in favor of the Defendant will be        ENTERED

separately.

     This the 27th day of September, 2019.




                                 29
